



Exhibit 10.3


VOTING AND SUPPORT AGREEMENT
This VOTING AND SUPPORT AGREEMENT (this “Agreement”) is made and entered into as
of October 28, 2018, by and between the shareholder named on the signature page
hereto (the “Shareholder”) and Denbury Resources Inc., a Delaware corporation
(“Parent”). The parties to this Agreement are sometimes referred to herein
collectively as the “parties,” and individually as a “party.” Capitalized terms
used herein without definition shall have the respective meanings specified in
the Merger Agreement (as defined below).
WHEREAS, the Shareholder is a director or executive officer of the Company and
may own shares of the Company’s Common Stock (the “Common Stock,” together with
any other Rights (as defined below) with respect thereto or Common Stock
acquired (whether beneficially or of record) by the Shareholder after the date
hereof and prior to the Closing or the termination of all of the Shareholder’s
obligations under this Agreement, whichever is earlier, including any interests
in the Company or Rights with respect thereto acquired by means of purchase,
dividend or distribution, or issued upon the exercise of any options or warrants
or the conversion of any convertible securities or otherwise, being collectively
referred to herein as the “Securities”). For the purposes of this Agreement,
“Rights” means, with respect to any Person, (a) options, warrants, preemptive
rights, subscriptions, calls or other rights, convertible securities,
exchangeable securities, agreements or commitments of any character obligating
such Person to issue, transfer or sell any equity interest of such Person or any
of its Subsidiaries or any securities convertible into or exchangeable for such
equity interests, or (b) contractual obligations of such Person to repurchase,
redeem or otherwise acquire any equity interest in such Person or any of its
Subsidiaries or any such securities or agreements listed in clause (a) of this
sentence.
WHEREAS, Parent, Dragon Merger Sub Inc., a Virginia corporation and wholly owned
subsidiary of Parent (“Merger Sub”), DR Sub LLC, a Virginia Corporation and
wholly owned subsidiary of Parent, and the Company propose to enter into an
Agreement and Plan of Merger, dated as of the date hereof and as it may be
amended from time to time (the “Merger Agreement”), pursuant to which, among
other things, Merger Sub will be merged with and into the Company, with the
Company surviving as a direct wholly owned Subsidiary of Parent, all upon the
terms of, and subject to the conditions set forth in, the Merger Agreement (the
“Merger”).
WHEREAS, the approval of the Merger Agreement by the affirmative vote of the
holders of more than two-thirds (2/3) of all the votes entitled to be cast at
the Company Shareholders Meeting is a condition to the consummation of the
Merger.
WHEREAS, as a condition to the willingness of Parent to enter into the Merger
Agreement and as an inducement and in consideration therefor, the Shareholder
has agreed to enter into this Agreement.
NOW, THEREFORE, in consideration of the foregoing, the mutual covenants and
agreements set forth herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, intending to be
legally bound, the parties hereto agree as follows:


-1-



--------------------------------------------------------------------------------





ARTICLE I
VOTING; GRANT AND APPOINTMENT OF PROXY
1.1    Voting. From and after the date hereof until the earlier of (x) the
consummation of the Merger and (y) the termination of the Merger Agreement
pursuant to and in compliance with the terms thereof (such earlier date, the
“Expiration Date”), the Shareholder irrevocably and unconditionally hereby
agrees that at any meeting (whether annual or special and each adjourned or
postponed meeting) of the shareholders of the Company, however called, or in
connection with any written consent of the shareholders of the Company, the
Shareholder (in such capacity and not in any other capacity) will (i) appear at
such meeting or otherwise cause all of the Securities owned by the Shareholder
(whether beneficially or of record) to be counted as present thereat for
purposes of calculating a quorum and (ii) vote or cause to be voted (including
by proxy or written consent, if applicable) all of the Securities owned by the
Shareholder (whether beneficially or of record):
(a)with respect to each meeting at which a vote of the Shareholder on the Merger
is requested (a “Merger Proposal”), in favor of such Merger Proposal (and, in
the event that such Merger Proposal is presented as more than one proposal, in
favor of each proposal that is part of such Merger Proposal), and in favor of
any other matter presented or proposed as to approval of the Merger or any part
or aspect thereof or any other transactions or matters contemplated by the
Merger Agreement;
(b)against any Company Takeover Proposal, without regard to the terms of such
Company Takeover Proposal, or any other transaction, proposal, agreement or
action made in opposition to adoption of the Merger Agreement or in competition
or inconsistent with the Merger and the other transactions or matters
contemplated by the Merger Agreement;
(c)against any other action, agreement or transaction, that is intended, that
would or would be reasonably expected, or the effect of which would or would be
reasonably expected, to impede, interfere with, delay, postpone, discourage or
adversely affect the Merger or any of the other transactions contemplated by the
Merger Agreement or the performance by the Shareholder of its obligations under
this Agreement, including: (i) any extraordinary corporate transaction, such as
a merger, consolidation or other business combination involving the Company or
any of its Subsidiaries; (ii) a sale, lease or transfer of a material amount of
assets of the Company or any of its Subsidiaries (other than the Merger) or a
reorganization, recapitalization or liquidation of the Company or any of its
Subsidiaries; (iii) an election of new members to the Company Board; (iv) any
material change in the present capitalization or dividend or distribution policy
of the Company or any amendment or other change to the Organizational Documents
of the Company or its Subsidiaries; or (v) any other material change in the
Company’s organizational structure or business, except, in the case of clauses
(i)-(v), if previously approved in writing by Parent or as otherwise expressly
provided in the Merger Agreement;
(d)against any action, proposal, transaction or agreement that would or would
reasonably be expected to result in a breach in any respect of any covenant,


-2-



--------------------------------------------------------------------------------





representation or warranty or any other obligation or agreement of the Company
contained in the Merger Agreement, or of the Shareholder contained in this
Agreement;
(e)in favor of any proposal to adjourn or postpone the Company Stockholder
Meeting to a later date if there are not sufficient votes to approve the Merger
Proposal; and
(f)in favor of any other matter necessary or desirable to the consummation of
the transactions contemplated by the Merger Agreement, including the Merger
(clauses (a) through (f) of this Section 1.1, the “Required Votes”).
1.2    Grant of Irrevocable Proxy; Appointment of Proxy
(a)    From and after the date hereof until the Expiration Date, the Shareholder
hereby irrevocably and unconditionally grants to, and appoints, Parent and any
designee of Parent (determined in Parent’s sole discretion) as the Shareholder’s
proxy and attorney-in-fact (with full power of substitution), for and in the
name, place and stead of the Shareholder, to vote or cause to be voted
(including by proxy or written consent, if applicable) its Securities in
accordance with the Required Votes.
(b)    The Shareholder hereby represents that any proxies heretofore given in
respect of the Securities, if any, are revocable, and hereby revokes such
proxies.
(c)    The Shareholder hereby affirms that the irrevocable proxy set forth in
this Section 1.2 is given in connection with the execution of the Merger
Agreement, and that such irrevocable proxy is given to secure the performance of
the duties of the Shareholder under this Agreement. The Shareholder hereby
further affirms that the irrevocable proxy set forth in this Section 1.2 is
coupled with an interest and, except upon the occurrence of the Expiration Date,
is intended to be irrevocable. The Shareholder agrees, until the Expiration
Date, to vote its Securities in accordance with Section 1.1(a) through
Section 1.1(e) above as instructed by Parent or any designee of Parent in
writing. The parties agree that the foregoing is a voting agreement.
1.3    Restrictions on Transfers. The Shareholder hereby agrees that, from the
date hereof until the Expiration Date, it shall not, directly or indirectly,
except in connection with the consummation of the Merger and as expressly
provided for in the Merger Agreement, (i) sell, transfer, assign, tender in any
tender or exchange offer, pledge, encumber, hypothecate or similarly dispose of
(by merger, by testamentary disposition, by operation of law or otherwise),
either voluntarily or involuntarily, or enter into any contract, option or other
arrangement or understanding with respect to the sale, transfer, assignment,
pledge, Lien, hypothecation or other disposition of (by merger, by testamentary
disposition, by operation of Law or otherwise), any Securities (each, a
“Transfer”), (ii) deposit any Securities into a voting trust or enter into a
voting agreement or arrangement or grant any proxy, consent or power of attorney
with respect thereto other than, and that is inconsistent with, this Agreement,
or (iii) agree (regardless of whether in writing) to take any of the actions
referred to in the foregoing clause (i) or (ii). Notwithstanding the foregoing,
the Shareholder shall have the right to Transfer its Securities to a trust or
other estate planning vehicle that is controlled by the Shareholder and is for
the benefit of any member


-3-



--------------------------------------------------------------------------------





of Shareholder’s immediate family (“Estate Planning Vehicle”); provided,
however, prior to and as a condition to the effectiveness of such Transfer, any
Estate Planning Vehicle to which any of such Securities or any interest in any
of such Securities is transferred shall have executed and delivered to Parent a
counterpart to this Agreement pursuant to which such Person shall be bound by
all terms and provisions of this Agreement. Any Transfer or attempted Transfer
of any Securities in violation of this Section 1.3 shall be null and void and of
no effect.
ARTICLE II
REPRESENTATIONS, WARRANTIES AND COVENANTS
OF THE SHAREHOLDER
2.1    Representations and Warranties. The Shareholder represents and warrants
to Parent as follows: (a) the Shareholder has full legal right and capacity to
execute and deliver this Agreement, to perform the Shareholder’s obligations
hereunder and to consummate the transactions contemplated hereby; (b) this
Agreement has been duly executed and delivered by the Shareholder and the
execution, delivery and performance of this Agreement by the Shareholder and the
consummation of the transactions contemplated hereby have been duly authorized
by all necessary action on the part of the Shareholder and no other actions or
proceedings on the part of the Shareholder are necessary to authorize this
Agreement or to consummate the transactions contemplated hereby; (c) this
Agreement constitutes the valid and binding agreement of the Shareholder,
enforceable against the Shareholder in accordance with its terms; (d) the
execution and delivery of this Agreement by the Shareholder does not, and the
consummation of the transactions contemplated hereby and the compliance with the
provisions hereof will not, conflict with or violate any Laws or agreements
binding upon the Shareholder or the Securities owned by the Shareholder, nor
require any authorization, consent or approval of, or filing with, any
Governmental Entity, except for filings with the SEC by the Shareholder; (e) the
Shareholder owns, beneficially and of record, or controls the Securities set
forth on the Shareholder’s signature page attached hereto; and (f) the
Shareholder owns, beneficially and of record, or controls all of its Securities
free and clear of any proxy, voting restriction, adverse claim or other Liens
(other than any restrictions created by this Agreement) and has sole voting
power with respect to the Securities and sole power of disposition with respect
to all of the Securities, with no restrictions on the Shareholder’s rights of
voting or disposition pertaining thereto, except for such transfer restrictions
of general applicability as may be provided under the Securities Act and the
“blue sky” laws of the various states of the United States, and no person other
than the Shareholder has any right to direct or approve the voting or
disposition of any of the Securities.
2.2    Certain Other Agreements. The Shareholder hereby:
(a)    irrevocably waives, and agrees not to exercise, any rights of appraisal
or rights of dissent from the Merger that the Shareholder may have with respect
to the Securities;
(b)    agrees to promptly notify Parent and the Company of the number of any new
Securities acquired by the Shareholder after the date hereof and prior to the
Expiration Date, it being understood, for the avoidance of doubt, that any such
Securities


-4-



--------------------------------------------------------------------------------





shall be subject to the terms of this Agreement as though owned by the
Shareholder on the date hereof;
(c)    agrees to permit Parent and the Company to publish and disclose in the
Joint Proxy Statement the Shareholder’s identity and ownership of the Securities
and the nature of the Shareholder’s commitments, arrangements and understandings
under this Agreement; and
(d)    shall, and hereby does, authorize the Company or its counsel to notify
the Company’s transfer agent that there is a stop transfer order with respect to
all of the Securities (and that this Agreement places limits on the voting and
transfer of such Securities); provided, however, that Company or its counsel may
further notify the Company’s transfer agent to lift and vacate the stop transfer
order with respect to the Securities following the Expiration Date solely to the
extent to effect the consummation of the Merger in accordance with the Merger
Agreement.
ARTICLE III
TERMINATION
This Agreement shall automatically terminate (without any further action of the
parties) and be of no further force or effect upon the earliest to occur of (a)
the termination of the Merger Agreement in accordance with its terms; (b) the
Effective Time; (c) the date of any modification, waiver or amendment to the
Merger Agreement effected without Shareholder’s consent that (i) decreases the
amount or changes the form of consideration payable to all of the shareholders
of the Company pursuant to the terms of the Merger Agreement as in effect on the
date of this Agreement or (ii) otherwise materially adversely affects the
interests of the shareholders of the Company; and (d) the mutual written consent
of the parties hereto; provided, however, that the covenants and agreements
contained in Article II shall survive the consummation of the Merger and remain
in full force and effect until all obligations with respect thereto shall have
been fully performed or fully satisfied or shall have been terminated in
accordance with their terms. Notwithstanding the preceding sentence, Article III
and Article IV shall survive any termination of this Agreement. Nothing in this
Article III shall relieve or otherwise limit any party of liability for a breach
of this Agreement.
ARTICLE IV
MISCELLANEOUS
4.1    Expenses. Each party shall pay its own expenses incident to preparing
for, entering into and carrying out this Agreement, whether or not the Merger
shall be consummated.
4.2    Capacity. The Shareholder is signing this Agreement solely in its
capacity as a Company shareholder, and nothing contained herein shall in any way
limit or affect any actions taken by any Representative of the Shareholder in
his or her capacity as a director, officer or employee of the Company, and no
action taken in any such capacity as a director, officer or employee shall be
deemed to constitute a breach of this Agreement.
4.3    Notices. All notices, requests and other communications to any party
under, or otherwise in connection with, this Agreement shall be in writing and
shall be deemed to have


-5-



--------------------------------------------------------------------------------





been duly given (a) if delivered in person; (b) if transmitted by facsimile (but
only upon confirmation of transmission by the transmitting equipment); (c) if
transmitted by electronic mail (“e-mail”) (but only if confirmation of receipt
of such e-mail is requested and received); or (d) if transmitted by national
overnight courier, in each case as addressed as follows:


If to Parent, to:
Denbury Resources Inc.
5320 Legacy Dr.
Plano, TX 75024
Attention:  General Counsel
Phone: (972) 673-2000


With a required copy to (which does not constitute notice):
Vinson & Elkins L.L.P.
1001 Fannin Street
Suite 2500
Houston, TX 77002
Phone: (713) 758-2222
Facsimile: (713) 758-2346
Attention: Jeffery B. Floyd; Stephen M. Gill
E-mail: JFloyd@velaw.com; SGill@velaw.com
If to the Shareholder, to the address of the Shareholder set forth on the
signature page hereto, if any, and to any other address designated by the
Shareholder in writing to Parent and the Company.
If to the Company, to:
Penn Virginia Corporation
16285 Park Ten Place
Suite 500
Houston, TX 77079
Attention:  Chief Legal Counsel
Phone: (713) 722-6500
Facsimile:  (713) 722-6609
With a required copy to (which does not constitute notice):
Skadden, Arps, Slate, Meagher & Flom LLP
525 University Avenue
Suite 1400
Palo Alto, California 94301
Phone: (650) 470-4500
Facsimile: (650) 470-4570
Attention: Leif B. King; Frank E. Bayouth
E-mail: Leif.King@skadden.com; Frank.Bayouth@skadden.com




-6-



--------------------------------------------------------------------------------





4.4    Amendments; Extension; Waivers. Any provision of this Agreement may be
amended or waived if, and only if, such amendment or waiver is in writing and
signed (i) in the case of an amendment, by Parent, on the one hand, and the
Shareholder, on the other hand and (ii) in the case of a waiver, by the party
(or parties) against whom the waiver is to be effective. Notwithstanding the
foregoing, no failure or delay by a party in exercising any right hereunder
shall operate as a waiver thereof nor shall any single or partial exercise
thereof preclude any other or further exercise of any other right hereunder. No
agreement on the part of a party to any such extension or waiver shall be valid
unless set forth in an instrument in writing signed on behalf of such party.
4.5    Assignment. Neither this Agreement nor any of the rights, interests or
obligations hereunder shall be assigned by any of the parties (whether by
operation of law or otherwise) without the prior written consent of the other
party. Subject to the preceding sentence, this Agreement will be binding upon,
inure to the benefit of and be enforceable by the parties and their respective
successors and permitted assigns. Any purported assignment in violation of this
Section 4.5 shall be void.
4.6    No Partnership, Agency, or Joint Venture. This Agreement is intended to
create, and creates, a contractual relationship and is not intended to create,
and does not create, any agency, partnership, joint venture or any like
relationship between the parties.
4.7    Entire Agreement. This Agreement, together with the Merger Agreement,
constitutes the entire agreement, and supersedes all prior agreements and
understandings, both written and oral, among the parties, with respect to the
subject matter hereof.
4.8    Third-Party Beneficiaries. Nothing in this Agreement, express or implied,
is intended to or shall confer upon any Person other than the parties any right,
benefit or remedy of any nature whatsoever under or by reason of this Agreement;
provided, however, that the Company is an intended third party beneficiary of
this Agreement and is entitled to specifically enforce the obligations set forth
herein
4.9    Jurisdiction; Specific Performance; Waiver of Jury Trial.
(a)    THE PARTIES IRREVOCABLY SUBMIT TO THE JURISDICTION OF THE COURT OF
CHANCERY OF THE STATE OF DELAWARE OR, IF THE COURT OF CHANCERY OF THE STATE OF
DELAWARE OR THE DELAWARE SUPREME COURT DETERMINES THAT, NOTWITHSTANDING SECTION
111 OF THE DGCL, THE COURT OF CHANCERY DOES NOT HAVE OR SHOULD NOT EXERCISE
SUBJECT MATTER JURISDICTION OVER SUCH MATTER, THE SUPERIOR COURT OF THE STATE OF
DELAWARE AND THE FEDERAL COURTS OF THE UNITED STATES OF AMERICA LOCATED IN THE
STATE OF DELAWARE SOLELY IN CONNECTION WITH ANY DISPUTE THAT ARISES IN RESPECT
OF THE INTERPRETATION AND ENFORCEMENT OF THE PROVISIONS OF THIS AGREEMENT AND
THE DOCUMENTS REFERRED TO IN THIS AGREEMENT OR IN RESPECT OF THE TRANSACTIONS
CONTEMPLATED HEREBY, AND HEREBY WAIVE, AND AGREE NOT TO


-7-



--------------------------------------------------------------------------------





ASSERT, AS A DEFENSE IN ANY ACTION, SUIT OR PROCEEDING FOR INTERPRETATION OR
ENFORCEMENT HEREOF OR ANY SUCH DOCUMENT THAT IT IS NOT SUBJECT THERETO OR THAT
SUCH ACTION, SUIT OR PROCEEDING MAY NOT BE BROUGHT OR IS NOT MAINTAINABLE IN
SAID COURTS OR THAT VENUE THEREOF MAY NOT BE APPROPRIATE OR THAT THIS AGREEMENT
OR ANY SUCH DOCUMENT MAY NOT BE ENFORCED IN OR BY SUCH COURTS, AND THE PARTIES
IRREVOCABLY AGREE THAT ALL CLAIMS WITH RESPECT TO SUCH ACTION, SUIT OR
PROCEEDING SHALL BE HEARD AND DETERMINED EXCLUSIVELY BY SUCH A DELAWARE STATE OR
FEDERAL COURT. THE PARTIES HEREBY CONSENT TO AND GRANT ANY SUCH COURT
JURISDICTION OVER THE PERSON OF SUCH PARTIES AND OVER THE SUBJECT MATTER OF SUCH
DISPUTE AND AGREE THAT MAILING OF PROCESS OR OTHER PAPERS IN CONNECTION WITH
SUCH ACTION, SUIT OR PROCEEDING IN THE MANNER PROVIDED IN SECTION 4.3 OR IN SUCH
OTHER MANNER AS MAY BE PERMITTED BY LAW SHALL BE VALID AND SUFFICIENT SERVICE
THEREOF.
(b)    The parties agree that irreparable damage, for which monetary damages
would not be an adequate remedy, would occur in the event that any of the
provisions of this Agreement were not performed in accordance with their
specific terms or were otherwise breached by the parties. Prior to the
termination of this Agreement pursuant to Article III, it is accordingly agreed
that the parties and the Company shall be entitled to an injunction or
injunctions, or any other appropriate form of specific performance or equitable
relief, to prevent breaches of this Agreement and to enforce specifically the
terms and provisions hereof in any court of competent jurisdiction, in each case
in accordance with this Section 4.9(b), this being in addition to any other
remedy to which they are entitled under the terms of this Agreement at law or in
equity. Each party accordingly agrees not to raise any objections to the
availability of the equitable remedy of specific performance to prevent or
restrain breaches or threatened breaches of, or to enforce compliance with, the
covenants and obligations of such party under this Agreement all in accordance
with the terms of this Section 4.9(b). Each party further agrees that no other
party or any other Person shall be required to obtain, furnish or post any bond
or similar instrument in connection with or as a condition to obtaining any
remedy referred to in this Section 4.9(b), and each party irrevocably waives any
right it may have to require the obtaining, furnishing or posting of any such
bond or similar instrument.
(c)    EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY THAT MAY ARISE
UNDER THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND
THEREFORE EACH SUCH PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY
RIGHT SUCH PARTY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT. EACH PARTY CERTIFIES AND
ACKNOWLEDGES THAT (I) NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY
HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH


-8-



--------------------------------------------------------------------------------





OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER; (II) SUCH PARTY UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF THE
FOREGOING WAIVER; (III) SUCH PARTY MAKES THE FOREGOING WAIVER VOLUNTARILY AND
(IV) SUCH PARTY HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVER AND CERTIFICATIONS IN THIS SECTION 4.9(c).
4.10    Governing Law. THIS AGREEMENT, AND ALL CLAIMS OR CAUSES OF ACTION
(WHETHER IN CONTRACT OR TORT) THAT MAY BE BASED UPON, ARISE OUT OF RELATE TO
THIS AGREEMENT, OR THE NEGOTIATION, EXECUTION OR PERFORMANCE OF THIS AGREEMENT,
SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
DELAWARE, WITHOUT GIVING EFFECT TO THE PRINCIPLES OF CONFLICTS OF LAW THEREOF
4.11    Interpretation. Unless expressly provided for elsewhere in this
Agreement, this Agreement will be interpreted in accordance with the following
provisions: (a) the words “this Agreement,” “herein,” “hereby,” “hereunder,”
“hereof,” and other equivalent words refer to this Agreement as an entirety and
not solely to the particular portion, article, section, subsection or other
subdivision of this Agreement in which any such word is used; (b) examples are
not to be construed to limit, expressly or by implication, the matter they
illustrate; (c) the word “including” and its derivatives means “including
without limitation” and is a term of illustration and not of limitation; (d) all
definitions set forth herein are deemed applicable whether the words defined are
used herein in the singular or in the plural and correlative forms of defined
terms have corresponding meanings; (e) the word “or” is not exclusive, and has
the inclusive meaning represented by the phrase “and/or”; (f) a defined term has
its defined meaning throughout this Agreement and each exhibit and schedule to
this Agreement, regardless of whether it appears before or after the place where
it is defined; (g) all references to prices, values or monetary amounts refer to
United States dollars; (h) wherever used herein, any pronoun or pronouns will be
deemed to include both the singular and plural and to cover all genders;
(i) this Agreement has been jointly prepared by the parties hereto, and this
Agreement will not be construed against any Person as the principal draftsperson
hereof or thereof and no consideration may be given to any fact or presumption
that any party had a greater or lesser hand in drafting this Agreement; (j) the
captions of the articles, sections or subsections appearing in this Agreement
are inserted only as a matter of convenience and in no way define, limit,
construe or describe the scope or extent of such section, or in any way affect
this Agreement; (k) any references herein to a particular Section, Article or
Exhibit means a Section or Article of, or an Exhibit to, this Agreement unless
otherwise expressly stated herein; the Exhibit attached hereto is incorporated
herein by reference and will be considered part of this Agreement; (l) unless
otherwise specified herein, all accounting terms used herein will be
interpreted, and all determinations with respect to accounting matters hereunder
will be made, in accordance with GAAP, applied on a consistent basis; (m) all
references to days mean calendar days unless otherwise provided; and (n) all
references to time mean Houston, Texas time.
4.12    Counterparts. This Agreement may be executed in any number of
counterparts, including via facsimile or email in “portable document format”
(“.pdf”) form transmission, all of which shall be considered one and the same
agreement and shall become effective when two or


-9-



--------------------------------------------------------------------------------





more counterparts have been signed by each of the parties and delivered to the
other parties, it being understood that all parties need not sign the same
counterpart.
4.13    Severability. Any provision of this Agreement that is invalid, illegal
or unenforceable in any jurisdiction will, as to that jurisdiction, be
ineffective only to the extent of such invalidity, illegality or
unenforceability, without affecting in any way the remaining provisions hereof
in such jurisdiction or rendering that or any other provision of this Agreement
invalid, illegal or unenforceable in any other jurisdiction.
IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Agreement as of the date and year first written above.
 
Parent:
 
 
 
 
DENBURY RESOURCES INC.
 
 
 
 
By:
/s/ James S. Matthews
 
Name:
James S. Matthew
 
Title:
Executive Vice President, Chief Administrative Officer, General Counsel and
Secretary





-10-



--------------------------------------------------------------------------------





 
SHAREHOLDER:
 
 
 
/s/ John A. Brooks
 
John A. Brooks
 
 
 
Address:
 
 
 
27418 Guthrie Ridge Lane
 
Katy, Texas 77494
 
 
 
Number of Shares of Company Common Stcok Beneficially Owned by Shareholder:
 
 
 
5,518 shares of Company Common Stock
 
33,004 Company RSU Awards
 
41,255 Company PSU Awards





-11-



--------------------------------------------------------------------------------





 
SHAREHOLDER:
 
 
 
/s/ David Geenberg
 
David Geenberg
 
 
 
Address:
 
 
 
23 Cobb Island Drive
 
Greenwich, CT 06830
 
 
 
Number of Shares of Company Common Stock Beneficially Owned by Shareholder:



-12-



--------------------------------------------------------------------------------





 
SHAREHOLDER:
 
 
 
/s/ Michael Hanna
 
Michael Hanna
 
 
 
Address:
 
 
 
2 Target Rock Road
 
Lloyd Harbor, NY 11743
 
 
 
Number of Shares of Company Common Stock Beneficially Owned by Shareholder:

    


-13-



--------------------------------------------------------------------------------





 
SHAREHOLDER:
 
 
 
/s/ Darin G. Holderness
 
Darin G. Holderness
 
 
 
Address:
 
 
 
5 Northern Bear Point
 
Boerne, Texas 78006
 
 
 
Number of Shares of Company Common Stock Beneficially Owned by Shareholder:
 
 
 
2,781 shares of Company Common Stock
 
5,562 Company RSU Awards



-14-



--------------------------------------------------------------------------------





 
SHAREHOLDER:
 
 
 
/s/ Jerry R. Schuyler
 
Jerry R. Schuyler
 
 
 
Address:
 
 
 
7220 Comanche Trail
 
Austin, Texas
 
 
 
Number of Shares of Company Common Stock Beneficially Owned by Shareholder:
 
 
 
2,781 shares of Company Common Stock
 
5,562 Company RSU Awards



-15-



--------------------------------------------------------------------------------





 
SHAREHOLDER:
 
 
 
/s/ V. Frank Pottow
 
V. Frank Pottow
 
 
 
Address:
 
 
 
8 Grahampton Lane
 
Greenwich, CT 06830
 
 
 
Number of Shares of Company Common Stock Beneficially Owned by Shareholder:
 
 
 
1,898 Company RSU Awards
 
 





-16-



--------------------------------------------------------------------------------





 
SHAREHOLDER:
 
 
 
/s/ Steven A. Hartman
 
Steven A. Hartman
 
 
 
Address:
 
 
 
23410 Fairway Valley Lane
 
Katy, Texas 77494
 
 
 
Number of Shares of Company Common Stock Beneficially Owned by Shareholder:
 
 
 
27,287 shares of Company Common Stock
 
25,254 Company RSU Awards
 
5,000 Company PSU Awards



-17-



--------------------------------------------------------------------------------





 
SHAREHOLDER:
 
 
 
/s/ Benjamin A. Mathis
 
Benjamin A. Mathis
 
 
 
Address:
 
 
 
23414 Fairway Valley Lane
 
 
 
Number of Shares of Company Common Stock Beneficially Owned by Shareholder:
 
 
 
1,777 shares of Company Common Stock
 
15,456 Company RSU Awards
 
13,061 Company PSU Awards





-18-

